Citation Nr: 0025216	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-08 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran had active military service from February 1952 to 
February 1972.  He died on October [redacted], 1980.  The appellant 
is the veteran's widow.  Her claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1999 
rating decision, in which the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death secondary to exposure to 
herbicides as not well grounded.

 
FINDINGS OF FACT

1.  The veteran died on October [redacted], 1980 as a result of 
cardiorespiratory failure due to, or as a consequence of, 
widespread squamous cell cancer.

2.  At the time of his death, the veteran was not service 
connected for any disability.

3.  There is no medical evidence of record linking the 
veteran's cardiorespiratory failure or widespread squamous 
cell cancer to in-service herbicide exposure, including Agent 
Orange. 


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death due to herbicide 
exposure is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran passed away on October [redacted], 1980.  The immediate 
cause of death listed on the veteran's death certificate is 
cardiorespiratory failure, due to, or as a consequence of, 
widespread squamous cell cancer.  The issue before the Board 
is whether the cause of the veteran's death is due to in-
service herbicide exposure.

As an initial matter, the Board notes that, in a decision 
dated March 1981, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  However, new and material evidence need not 
be submitted to reopen this claim.  In its March 1981 
decision, the RO did not consider the appellant's entitlement 
on the basis of the veteran's alleged exposure to Agent 
Orange during service as the appellant had not yet asserted 
that the exposure occurred.  The appellant subsequently did 
so, and her claim in this regard, which involves a new basis 
of entitlement, is considered separate and distinct from the 
claim the RO denied in March 1981.  See Spencer v. Brown, 4 
Vet. App. 283, 288-289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994).

In her July 1998 claim, the appellant contends, in essence, 
that the veteran's service in the Republic of Vietnam exposed 
him to Agent Orange, or some other type of herbicide, that 
contributed to the cardiorespiratory failure and widespread 
squamous cell cancer that caused his death.  She argues that 
service connection for the cause of the veteran's death 
should be granted because the cause of the veteran's squamous 
cell cancer was unknown, and therefore an etiological 
relationship to Agent Orange exposure cannot be ruled out.  
In the alternative, she argues that the veteran had a 
respiratory cancer which should be afforded presumptive 
service connection under 38 C.F.R. § 3.309(e) (1999).  

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation (DIC) benefits if a service-connected 
disability either caused or contributed substantially or 
materially to the veteran's death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  In order to have been 
service connected, a disability must have been incurred in 
service or proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1999).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(a)(3) (1999).
  
Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (1999) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma; prostate cancer; 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The initial inquiry before the Board is whether the appellant 
has submitted a well-grounded claim as required under 38 
U.S.C.A. § 5107(a) (West 1991). A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence; a mere allegation is not 
sufficient.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In a case such as this, where the determinative issue is one 
involving medical causation, competent medical evidence in 
support of the claim is required to be submitted for the 
claim to be found well grounded.  See Caluza v. Brown, 7 Vet. 
App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  If the evidence presented by the appellant fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993). 

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that in the absence of the presence of a disease listed in 38 
C.F.R. § 3.309(e), a veteran is not entitled to a presumption 
of Agent Orange exposure.  In this case, the veteran is not 
shown to have a disease listed in 38 C.F.R. § 3.309(e), and 
his exposure to Agent Orange has not been verified.  However, 
the veteran's DD Form 214s indicate that he served in Vietnam 
and was awarded the Vietnam Service Medal.  Therefore, for 
the purposes of this opinion, the Board will assume arguendo 
that the veteran was exposed to Agent Orange or some other 
herbicide during his period of active service.  

The claim that the veteran's widespread squamous cell cancer 
was secondary to exposure to Agent Orange must be denied on 
two grounds.  First, squamous cell cancer is not one of the 
diseases recognized as attributable to Agent Orange under the 
applicable regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  
The Secretary of Veterans Affairs, based on research from the 
National Academy of Sciences, has recently determined that a 
presumption of service connection based on herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition that the Secretary has not 
specifically determined warrants a presumption of service 
connection.  62 Fed. Reg. 59232-59243 (Nov. 11, 1999).  

To the extent that the appellant has argued that the veteran 
had respiratory cancer, a review of the records from 
Fitzsimons Army Medical Center shows that the veteran's 
cancer was primarily located in his head and neck, and has 
not been noted to be a respiratory cancer as defined in 
38 C.F.R. § 3.309(e) (i.e., cancer of the lung, bronchus, 
larynx or trachea).  

In addition, presumptive service connection may not be 
established for a designated cancer if it developed as the 
result of metastasis of a cancer not associated with 
herbicide exposure.  VAOPGCPREC 18-97; Darby v. Brown, 10 
Vet. App. 243 (1997).  Squamous cell cancer is not a disease 
subject to presumptive service connection under provisions 
related to Agent Orange.  See 64 Fed. Reg. 59232 (1999).  
Thus, even if metastasis to the lung, bronchus, larynx or 
trachea was shown to have occurred, in order for veteran's 
squamous cell cancer to be deemed service connected, there 
would have to be competent medical evidence linking the 
cancer to his period of active service.  No such medical 
evidence has been submitted in this case. 

Second, there is no medical evidence of record suggesting a 
direct causal link between any in-service herbicide exposure 
and the subsequent development of squamous cell cancer.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Squamous 
cell cancer was first noted in 1980, approximately eight 
years after the veteran's period of active service.  The 
veteran's assertions constitute the only evidence of such a 
link.  However, the appellant, as a lay person untrained in 
the field of medicine, is not competent to offer an opinion 
on medical causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (holding that laypersons are not competent to 
offer medical opinions). 

As the question of whether the veteran's death was caused, 
hastened, or substantially and materially contributed to by a 
disability of service origin can only be resolved by a person 
competent to make medical judgments, and no medical opinion 
to that effect has been submitted, the Board finds that the 
appellant has not met her initial burden of submitting 
evidence of a well-grounded claim of entitlement to service 
connection for the cause of the veteran's death.  
Accordingly, her claim for that benefit must be denied. 

In reaching this decision, the Board has considered the 
appellant's representative's contention that VA should obtain 
a medical opinion on the etiology of the veteran's squamous 
cell cancer.  However, as the appellant has not presented a 
well-grounded claim, the duty to assist has not yet arisen.  
Only a person who has submitted a well-grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of 38 U.S.C.A. § 5107(a).  Epps v. 
Gober, 126 F.3d 1464, 1468-69 (1997).  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for DIC benefits and to explain the reasons why 
her current claim fails.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

